Dismiss and Opinion Filed June 23, 2015




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00325-CV

                          TEODORA RIVAS CARRION, Appellant
                                        V.
                             GILBERTO CARRION, Appellee

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-12-18880-V

                             MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                   Opinion by Justice Francis
       Teodora Rivas Carrion appeals the trial court’s judgment granting a divorce, awarding

property, and determining child custody. For the reasons that follow, we dismiss this appeal.

       Representing herself, Teodora filed a three-page document, entitled “Appellant’s Motion

to Changes of Decree Agreed Final Divorce” as her brief. We notified Teodora the brief was

deficient and instructed her to file an amended brief that complied with the Texas Rules of

Appellate Procedure. Our notice specifically stated that her “failure to file an amended brief that

complies with the Texas Rules of Appellate Procedure within ten days of the date of this letter

may result in dismissal of this appeal without further notice from the Court.” Teodora did not

file an amended brief as instructed by the Court.
       Teodora’s original brief does not state what her legal issues or complaints are, nor does

she provide any legal authority or analysis to support her complaints. Our appellate rules have

specific requirements for briefing. See TEX. R. APP. P. 38. These rules require an appellant to

state concisely the complaint she may have, provide understandable, succinct, and clear

argument for why her complaint has merit in fact and in law, and cite and apply law that is

applicable to the complaint being made along with record references that are appropriate. TEX.

R. APP. P. 38.1(f), (h), and (i). Only when we are provided with proper briefing may we

discharge our responsibility to review the appeal and make a decision that disposes of the appeal

one way or the other. Bolling v. Farmers Branch Indep. Sch. Dist., 315 S.W.3d 893, 895 (Tex.

App.―Dallas 2010, no pet.). We are not responsible for identifying possible trial court error,

searching the record for facts that may be favorable to a party’s position, or doing the legal

research that might support a party’s contentions. Id. Were we to do so, even for a pro se

litigant untrained in law, we would be abandoning our role as judges and become an advocate for

that party. Id.

       Because she has failed to comply with the briefing requirements of our appellate rules

after having been given the opportunity to do so, we dismiss Teodora’s appeal. See Bolling, 315
S.W.3d at 897.




140325F.P05                                         /Molly Francis/
                                                    MOLLY FRANCIS
                                                    JUSTICE




                                              –2–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

TEODORA RIVAS CARRION, Appellant                     On Appeal from the 303rd Judicial District
                                                     Court, Dallas County, Texas
No. 05-14-00325-CV         V.                        Trial Court Cause No. DF-12-18880-V.
                                                     Opinion delivered by Justice Francis,
GILBERTO CARRION, Appellee                           Justices Lang-Miers and Whitehill
                                                     participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that appellee GILBERTO CARRION recover his costs, if any, of this
appeal from appellant TEODORA RIVAS CARRION.


Judgment entered June 23, 2015.




                                               –3–